******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
JENNY VELECELA v. ALL HABITAT SERVICES, LLC
                (SC 19589)
 Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Espinosa and
                             Robinson, Js.*
          Argued April 5—officially released August 9, 2016

 Kevin E. Dehghani, for the appellant (plaintiff).
 Michael C. Deakin, for the appellee (defendant).
                          Opinion

   ESPINOSA, J. The plaintiff, Jenny Velecela, appeals
from the judgment of the trial court rendering summary
judgment in favor of the defendant, All Habitat Services,
LLC.1 The plaintiff contends that the trial court improp-
erly concluded that her claim for bystander emotional
distress was barred under General Statutes § 31-284 (a),
the exclusivity provision of the Workers’ Compensation
Act (act), General Statutes § 31-275 et seq.2 We disagree
and affirm the judgment of the trial court.
   The record reveals the following relevant facts. The
plaintiff’s husband, Austin Irwin, was employed by the
defendant. On July 16, 2011, during his work shift at
the defendant’s business, Irwin was repairing an all-
terrain vehicle that was elevated on a lift. During the
repair, the vehicle suddenly slipped off the lift, crushing
and killing him. When the plaintiff arrived at the scene
to bring lunch to Irwin, she discovered his body beneath
the vehicle. The plaintiff received payment for Irwin’s
funeral expenses under the defendant’s workers’ com-
pensation insurance policy and made a claim under that
same policy for survivors’ benefits. On June 24, 2013,
the parties entered into a stipulation approved by the
Workers’ Compensation Commissioner for the Third
District whereby the plaintiff received $300,000 in
benefits.
   On March 26, 2012, prior to entering into the stipula-
tion, the plaintiff commenced this action against the
defendant for negligent infliction of bystander emo-
tional distress. Specifically, the plaintiff claims that she
suffered severe emotional injuries as a result of wit-
nessing and discovering Irwin’s body. The defendant
asserted a special defense that the plaintiff’s claim was
barred by the exclusivity provision of the act and, there-
after, filed a motion for summary judgment. On the
basis of the broad language of the exclusivity provision
and the derivative nature of claims for bystander emo-
tional distress, the trial court granted the defendant’s
motion for summary judgment. This appeal followed.
   The standard of review in an appeal from the judg-
ment of a trial court rendering summary judgment is
well established. ‘‘Summary judgment shall be rendered
forthwith if the pleadings, affidavits and other proof
submitted show that there is no genuine issue as to any
material fact and that the moving party is entitled to
judgment as a matter of law. . . . The scope of our
appellate review depends upon the proper characteriza-
tion of the rulings made by the trial court. . . . When
. . . the trial court draws conclusions of law, our
review is plenary and we must decide whether its con-
clusions are legally and logically correct and find sup-
port in the facts that appear in the record.’’ (Internal
quotation marks omitted.) Desrosiers v. Diageo North
America, Inc., 314 Conn. 773, 781, 105 A.3d 103 (2014).
   Whether bystander emotional distress claims that
derive from an employee’s compensable injuries are
barred by § 31-284 (a) is a question that presents an
issue of statutory interpretation over which we exercise
plenary review, guided by well established principles
regarding legislative intent. See Kasica v. Columbia,
309 Conn. 85, 93, 70 A.3d 1 (2013) (explaining plain
meaning rule under General Statutes § 1-2z and setting
forth process for ascertaining legislative intent). Partic-
ularly relevant to our analysis in the present case is
the principle that in our construction of statutes, this
court’s starting point, when we already have interpreted
the statute in question, is our prior construction of that
statute. See id., 93–94. ‘‘This approach is consistent both
with the principle of stare decisis and the principle that
our prior decisions interpreting a statute are not treated
as extratextual sources for purposes of construing that
statute and may be consulted as part of our reading of
the statutory text.’’ Gilmore v. Pawn King, Inc., 313
Conn. 535, 565, 98 A.3d 808 (2014) (Espinosa, J., dis-
senting).
   As required by § 1-2z we begin with the statutory
text. The exclusivity provision of the act is set forth in
§ 31-284 (a), which provides in relevant part: ‘‘All rights
and claims between an employer who complies with
the requirements of subsection (b) of this section and
employees, or any representatives or dependents of
such employees, arising out of personal injury or death
sustained in the course of employment are abolished
other than rights and claims given by this chapter
. . . .’’ The language of the exclusivity provision is
broad, abolishing ‘‘[a]ll rights and claims’’ that fall
within the purview of the act, including any rights and
claims of ‘‘representatives or dependents of such
employees . . . .’’ (Emphasis added.) General Statutes
§ 31-284 (a). This court has stated that the broad lan-
guage of the act ‘‘manifests a legislative policy decision
that a limitation on remedies under tort law is an appro-
priate trade-off for the benefits provided by workers’
compensation.’’ Driscoll v. General Nutrition Corp.,
252 Conn. 215, 220–21, 752 A.2d 1069 (2000). ‘‘Substan-
tively, it is an essential part of the workers’ compensa-
tion bargain that an employee, even one who has
suffered . . . offensive injury, relinquishes his or her
potentially large common-law tort damages in exchange
for relatively quick and certain compensation.’’ Id., 227.
   In the present case, we consider whether a bystander
emotional distress claim ‘‘aris[es] out of’’ the personal
injury and death of an employee sustained in the course
of employment as that phrase is used in § 31-284 (a).3
(Emphasis added.) Although this court has not interpre-
ted the phrase ‘‘arising out of personal injury or death’’
in § 31-284 (a), we find instructive this court’s decisions
interpreting the meaning of the term ‘‘arising out of’’
in the context of the phrase ‘‘arising out of and in the
course of his employment’’ in § 31-284 (a). As this court
previously has stated, ‘‘[t]he term arising out of, in this
[a]ct, points to the origin or cause of the injury. . . .
It presupposes a causal connection . . . .’’ (Citation
omitted; emphasis added; internal quotation marks
omitted.) Larke v. John Hancock Mutual Life Ins. Co.,
90 Conn. 303, 322, 97 A. 320 (1916). Arise is defined
as ‘‘[t]o result, issue, or proceed.’’ American Heritage
College Dictionary (4th Ed. 2002). A right or claim,
therefore, can be said to arise out of personal injury or
death when there is a causal connection between a
compensable personal injury or death and the right or
claim. Put another way, a right or claim arises out of
the personal injury or death if the existence of the right
or claim results from the personal injury or death.
   This court previously has held that ‘‘bystander emo-
tional distress derives from bodily injury to another
. . . .’’ Galgano v. Metropolitan Property & Casualty
Ins. Co., 267 Conn. 512, 521, 838 A.2d 993 (2004).
‘‘[B]ecause emotional distress, by itself, is not a bodily
injury, it can be compensable only if it flows from the
bodily injury of another person.’’ Id., 523. This is
because ‘‘but for the bodily injury to [another], the plain-
tiff would not . . . [suffer] any emotional injuries. In
other words, the plaintiff’s injuries are the natural and
probable consequence of . . . having witnessed the
accident . . . . Therefore, the measure of the plain-
tiff’s recovery is not governed by the fact that his sepa-
rate damages arose out of the same accident, but by
the fact that they arose out of the same bodily injury
. . . .’’ (Emphasis added.) Id., 520. Given the but-for
relationship between the underlying injury and the
derivative injury of bystander emotional distress, the
bystander’s emotional distress is causally connected
to the underlying injury. Bystander emotional distress,
therefore, by its very nature, results from and arises
out of the underlying personal injury or death. When
that personal injury or death is one that is compensable
under the act, an action in tort for negligent infliction
of bystander emotional distress is barred by the exclu-
sivity provision of § 31-284 (a).
   In the present case, it is undisputed that Irwin’s bodily
injuries and death arose out of and in the course of his
employment and were compensable under the act, and
the plaintiff’s alleged emotional injuries derived from
and were caused by those injuries and death. Accord-
ingly, her injuries ‘‘[arose] out of [Irwin’s] personal
injury [and] death sustained in the course of employ-
ment . . . .’’ General Statutes § 31-284 (a). Because the
act applies to the parties in this case, and there is a
causal link between the plaintiff’s claim for bystander
emotional distress and a compensable injury, the plain-
tiff’s claim is barred. Accordingly, the trial court prop-
erly rendered summary judgment in favor of the
defendant.4
   We are not persuaded by the plaintiff’s alternative
argument, in which she contends that negligent inflic-
tion of bystander emotional distress is not compensable
under the act, and, therefore, cannot be barred by its
exclusivity provision. The plaintiff’s claim fails in light
of the ‘‘ ‘sweeping language’ ’’ of the exclusivity provi-
sion. Lynn v. Haybuster Mfg., Inc., 226 Conn. 282, 298,
627 A.2d 1288 (1993). As we explained in Lynn, the
language of the exclusivity provision is ‘‘clear and unam-
biguous in its exclusion or abolition of claims and rights
between employer and employees . . . [and] depen-
dents . . . arising out of personal injury or death sus-
tained in the course of employment.’’ (Internal
quotation marks omitted.) Id. Specifically, in Lynn, we
observed that the legislature’s abrogation of the employ-
ee’s common-law right of action had the effect of bar-
ring derivative actions brought by dependents of that
employee. Id. Accordingly, a claim for negligent inflic-
tion of bystander emotional distress that arises out of
an employee’s compensable injury or death is barred
by the exclusivity provision of the act, regardless of
the compensability of the bystander emotional dis-
tress claim.
   Finally, we observe that the plaintiff’s reliance on
Perodeau v. Hartford, 259 Conn. 729, 745, 792 A.2d 752
(2002), is misplaced. The plaintiff claims that Perodeau
stands for the proposition that if an injury is not com-
pensable under the act, then the exclusivity provision
does not bar an action in tort for that injury. In Pero-
deau, however, the injury suffered by the plaintiff that
was not compensable under the act was not derivative
in nature. Id., 744–45. That case, therefore, is inapposite.
   The judgment is affirmed.
  In this opinion ROGERS, C. J., and PALMER, ZARE-
LLA, McDONALD and ROBINSON, Js., concurred.
   * This case originally was scheduled to be argued before a panel of this
court consisting of Chief Justice Rogers and Justices Palmer, Zarella, Eve-
leigh, McDonald, Espinosa and Robinson. Although Justice Eveleigh was
not present when the case was argued before the court, he has read the
briefs and appendices, and listened to a recording of the oral argument
prior to participating in this decision.
   1
     The plaintiff appealed from the judgment of the trial court to the Appellate
Court, and we transferred the appeal to this court pursuant to General
Statutes § 51-199 (c) and Practice Book § 65-1.
   2
     We observe that although the plaintiff has conceded that there are no
disputed facts in the present case, she also claims that there exists a question
of material fact as to whether her claim is barred by the exclusivity provision
of the act. The question of whether a claim for bystander emotional distress
brought by a survivor is statutorily barred, however, is an issue of law, not
fact. Accordingly, we treat the plaintiff’s brief as expressly claiming that
she is entitled to judgment as a matter of law.
   3
     The plaintiff argues that ‘‘[t]he fact that the bystander emotional distress
claim arises out of a [workers’] compensation claim should not be the
operating factor in deciding whether or not the claim is a viable one.’’ Given
the clear statutory language, and this court’s previous construction of the
act, the plaintiff’s argument is meritless. See, e.g., Driscoll v. General Nutri-
tion Corp., supra, 252 Conn. 226 (explaining that plaintiff’s emotional distress
arose from or was caused by physical injury and thus triggered exclusivity
provision of act).
   4
     The plaintiff also argues that the trial court improperly permitted the
defendant to utilize a motion for summary judgment, suggesting instead
that the defendant ‘‘should have addressed this issue via a motion to strike.’’
As this court has explained, ‘‘[a] motion to strike challenges the legal suffi-
ciency of a pleading . . . .’’ (Internal quotation marks omitted.) Larobina
v. McDonald, 274 Conn. 394, 400, 876 A.2d 522 (2005). Because there was
no challenge to the legal sufficiency of the plaintiff’s claim of negligent
infliction of bystander emotional distress, we find this argument to lack
merit.